 

 

§

ease 4:18-mc-03099 Documem 7 Filed on 02/14/19 in TXSD B@G@sla£l&un
S

s . .
outher'r_l ?'i`stgcéof Texas
FEB 14 2019

United States District Court Da"'d J~ B'a€"€y. Cierk or com
Southern District of Texas

) Craig Cunningham

) Plaintiff, Pro-se

)

) v. C|V|L ACT|ON NO. 4:18-cv-00043-ALN|-CAN

)

) The 7 Figure Wea|th Corporation et al

) Defendants.

) Smart Financia| Credit Union, Garnishee

) Comerica Bank, Garnishee

) Oscar Leroy Kinney, Garnishee

) C.K Empowered Marketing, |nc. Garnishee

Plaintiff’§ Mgtign for an Ex Parte Temporary Restraining order
l. The Plaintiff in this case requests the court issue an ex parte temporary restraining
order against Smart Credit Union and Comerica Bank to freeze all funds in any
accounts for which Oscar Leroy Kinney, SSN ending in 0722 is a signer for.
The Plaintiff is likely to prevail on the merits
2. The Defendant has not defended any element of this case and the time period to
object to the underlying judgment has expired. At this point, there is nothing the
defendants can do to disturb the underlying judgment.
The Plaintiff is likely to suffer irreparable harm if the injunction isn’t granted.
3. The Plaintiff has obtained banking records for Oscar Leroy Kinney and the records
show that he regularly co-mingles funds for personal use, and makes large cash
withdrawls of over $40,000 in May of 201 8 bringing his checking accounts to nearly
Zero at the end of the month for example paying for chaturbate, a porn streaming
video website, luxury clothing stores such as Gucci and Armani exchange all out of

his business account as well as trips and excursions to Hawaii in other months.

 

 

 

Case 4:18-mc-03099 Document 7 Filed on 02/14/19 in TXSD Page 2 of 2

4. The Defendant has no other assets, lacks any sort of real property, rents his house,
furniture, and has no other valuable personal property. Seizing the liquid cash is the
most likely remedy for the Plaintiff to get paid.

Granting an injunction will not do any substantial harm to anyone else,

5. As the order would be limited to the amount of the judgment and no more and is
temporary in nature just to prevent the dissapation of funds available to pay the
judgment.

The injunction would advance the public interest
6. By granting the order for a TRO, it would allow for judgment creditors to collect on

their judgments, which is in the public interest.

57

fal 111

3000 Custer Road, ste 270-206 Plano, Tx 75075
Nashville, TN 37211 615-348-1977 2/13/2019

